DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, “Claims 1, 2, 4 – 6, 10, 11 and 13 stand rejected under 35 USC 112 as being indefinite. The Applicant notes with appreciation the Examiner’s helpful comments with respect to each of Claims 1 and 4. Both claims have been amended in accordance with the Examiner’s helpful suggestions. Withdrawal of the rejection is respectfully requested” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: Applicant’s amendments have not been entered at this time. However, such an amendment will be sufficient for withdrawal of the rejection when the amendment is entered.

Applicant argues, “Claims 7, 8 and 10 stand rejected under 35 USC 112 as being an improper dependent form. The Applicant notes that the rejection is moot in view of the cancellation of those claims. Withdrawal of the rejection is respectfully requested” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: Applicant’s amendments have not been entered at this time. However, such an amendment will be sufficient for withdrawal of the rejection when the amendment is entered.

Applicant argues, “The Applicant notes with appreciation the Examiner’s detailed and helpful comments in the ‘Response to Arguments’ section of the Action, particularly, those comments on page 9 with respect to Kazuo. The Applicant has, as noted above, amended Claim 1 to preclude the polyurethane from containing silicone oil. In that regard, the Applicant’s specification notes that the polyurethane resin ‘may contain’ various additives including silicone. In other words, the polyurethane contains silicone oil or it does not contain silicone oil. Thus, Claim 1 affirmatively precludes the polyurethane from containing silicone oil. The Applicant, therefore, respectfully submits that Kazuo has additional deficiencies not cured by Yoshimoto, Yanagisawa and Fumio. Withdrawal of the rejection is accordingly respectfully requested” (Remarks, Pgs. 5 – 6).
EXAMINER’S RESPONSE: This amendment would require further search and consideration. Therefore, the amendments will not be entered at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/           Examiner, Art Unit 1781